DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is issued in response to the applicant amendment filed on December 22, 2020, in which claims 1-18 are presented for examination. 
3.	Claims 1, 7, and 13 are in independent form
4.	No claim amendment.5.	Applicant did not file Terminal Disclaimer to overcome the double patenting rejection. As a result the double patenting rejection maintained in the instant Office Action. 
Response to Arguments
6.	Applicant's arguments filed on December 22, 2020 have been fully considered but they are not persuasive.
7.	Applicants argue, “For example, independent claim 1, as a representative claim, recites receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine. The Applicant respectfully submits that Mittal does not disclose, teach, or suggest such an operation”. 	Examiner respectfully disagrees with the argument. First, Mittal reference related to a system for mapping a service executing in a virtual network of a service provider 
Further, regarding the claim language “associated with” and “related to” the examiner notes these terms are very broad and only require any association or relationship, not any specific association or relationship. 	In further response to applicant’s argument that there is no teaching, suggestion, or motivation to the combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. V. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, as stated in the previous rejections, a motivation for such combination can be explicitly found in Gupta [0011]-[0012]. Thus, applicant’s arguments to the contrary are not persuasive.
Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
9.	The independent claims have been mapped out below as an example.
Application 16/223,324
Co-pending Application 16/223387
1. A method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; performing a test for the created second network environment using the generated second IP information; and 




determining if the server will perform as expected in the created second network environment based on results of the performed test. 
7. A non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; performing a test for the created second network environment using the generated second IP information; and determining if the server will perform as expected in the created second network environment based on results of the performed test. 13. A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: receive, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translate the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server; create the second network environment for the server; perform a test for the created second network environment using the generated second IP information; and determine if the server will perform as expected in the created second network 
in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; and generating user information in a second format different from the format based on the generated second IP information; anddeploying the server in the created second environment. 
wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules.


7. A non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; and generating user information in a second format different from the format based on the generated second IP information; and
deploying the server in the created second environment;wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules.


13. A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: receive, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translate the first IP information, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; create the second network environment for the server; and generating user information in a second format different from the format based on the generated second IP information; and 
deploy the server in the created second environment. 

wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules.

.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
12.	Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being un-patentable over Mittal et al. U.S. 2020/0099656 A1 (hereinafter Mittal) in view of Gupta .
Regarding claim 1, Mittal discloses a method for configuring a network environment for a server, the method comprising: 
receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine (Mittal [0069] & [0078] where the implemented cloud-based platform receives consumers IP address); 
translating the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server (Mittal [0069] and [0073], where the first IP address translated to generate a second IP information, e.g., “translating, by the host node, a first source IP address in the data packet into a second source IP address”); 
creating the second network environment for the server (Mittal [0069] & [0078] where a second network created, e.g., “creating a subnet, in the virtual network of the service provider, for mapping the service executing in the virtual network of the service provider into the virtual network of the service consumer”).  	Mittal does not explicitly teach: performing a test for the created second network environment using the generated second IP information; and 
determining if the server will perform as expected in the created second network environment based on results of the performed test.  

determining if the server will perform as expected in the created second network environment based on results of the performed test (Gupta [0002] and [0015] describing where a second network performance, e.g. “The method may include determining a second group of network performance indicator values that measure network performance between the network device and the one or more neighboring network devices. The method may include determining overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values”).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the network performance monitoring using an active measurement protocol and relay mechanism of Gupta in to mapping a service into a virtual network using source network address translation of Mittal. The modification would have been obvious of ordinary skill in the art would be motivated to the network performance of the group of network devices is efficiently and effectively monitored.
 	Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Mittal and Gupta discloses a method, wherein translating the first IP information comprises determining changes to IP rules of the server (Mittal [0073] describes how the IP translated, e.g., “determining that a reply data packet is 
Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Mittal and Gupta discloses a method, further comprising generating user information based on the generated second IP information, wherein the generated user information includes the determined changes made to the IP rules of the server (Mittal [0052] and [0069] wherein the created second IP information includes the service of a consumer network).
Regarding claim 7, Mittal discloses a non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for configuring a network environment for a server, the method comprising:       	receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine (Mittal [0069] & [0078] where the implemented cloud-based platform receives consumers IP address);  	translating the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server (Mittal [0069] and [0073], where the first IP address translated to generate a second IP information, e.g., “translating, by the host node, a first source IP address in the data packet into a second source IP address”); and 	creating the second network environment for the server (Mittal [0069] & [0078] where a second network created, e.g., “creating a subnet, in the virtual network of the 
determining if the server will perform as expected in the created second network environment based on results of the performed test.  
However, Gupta in an analogous art teaches:  performing a test for the created second network environment using the generated second IP information (Gupta [0029] and [0033] describing testing the network using IP information); and 
determining if the server will perform as expected in the created second network environment based on results of the performed test (Gupta [0002] and [0015] describing where a second network performance, e.g. “The method may include determining a second group of network performance indicator values that measure network performance between the network device and the one or more neighboring network devices. The method may include determining overall network performance indicator values based on the first group of network performance indicator values and the second group of network performance indicator values”).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the network performance monitoring using an active measurement protocol and relay mechanism of Gupta in to mapping a service into a virtual network using source network address translation of Mittal. The modification would have been obvious of ordinary skill in the art 
  	Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Mittal and Gupta discloses a non-transitory computer readable storage medium, wherein translating the first IP information comprises determining changes to IP rules of the server (Mittal [0073] describes how the IP translated, e.g., “determining that a reply data packet is communicated from the destination IP address to the second source IP address”). 
Regarding claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Mittal and Gupta discloses a non-transitory computer readable storage medium, further comprising generating user information based on the generated second IP information, wherein the generated user information includes the determined changes made to the IP rules of the server (Mittal [0052] and [0069] wherein the created second IP information includes the service of a consumer network). 
Regarding claim 13, Mittal discloses a cloud-based server of a cloud-based computing platform comprising:  	a processor (Mittal [Figure 5, element 502] e.g., “processor(s)”); and  	a memory coupled to the processor and having stored thereon instructions that when executed by the processor (Mittal [0066] and [Figure 5, element 504] e.g., “Computer-readable media can, for example, represent computer memory “) configure 
determine if the server will perform as expected in the created second network environment based on results of the performed test (Gupta [0002] and [0015] describing 

Regarding claim 14, the rejection of claim 13 is hereby incorporated by reference, the combination of Mittal and Gupta discloses a cloud-based server, wherein the instructions further comprise the cloud-based server to determine changes to IP rules of the server (Mittal [0073] describes how the IP translated, e.g., “determining that a reply data packet is communicated from the destination IP address to the second source IP address”). 
Regarding claim 15, the rejection of claim 14 is hereby incorporated by reference, the combination of Mittal and Gupta discloses a cloud-based server, wherein . 

10. 	Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Mittal et al. U.S. 2020/0099656 A1 (hereinafter Mittal) in view of Gupta et al. U.S. 2020/0099603 A1 (hereinafter Gupta) as applied to claims 1-3, 7-9, and 13-15 above, and further in view of Rodrigues et al. U.S. 2020/0242019 A1 (hereinafter Rodrigues)].

Regarding claim 5, the combination of Mittal and Gupta does not explicitly teach: further comprising generating a difference report including information relating to changes that need to be made to at least one parameter associated with the server. 	However, Rodrigues discloses a method of claim 1, further comprising, if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising generating a difference report including information relating to changes that need to be made to at least one parameter associated with the server (Rodrigues [0065] and [0261] wherein one of the implemented embodiment is generating a test result report, e.g., “platform 100 generates various reports based on results of the network performance tests to facilitate cross-layer visibility and troubleshooting”. See also [0067], which describes a test 

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Mittal, Gupta, and Rodrigues discloses a method, further comprising, reconfiguring the created second network environment based on the information included in the generated difference report (Rodrigues [0278] e.g., “a report can be generated that includes aggregated test data results, such as over a period of time (e.g., 30 days, 90 days, and/or some other configurable period of time).”). 
Regarding claim 11, the combination of Mittal and Gupta does not explicitly teach: generating a difference report including information relating to changes that need to be made to at least one parameter associated with the server.  	However, Rodrigues discloses a non-transitory computer readable storage medium, further comprising, if the results of the test indicate that the server will not perform as expected in the created second network environment, generating a difference report including information relating to changes that need to be made to at 
 
Regarding claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Mittal, Gupta, and Rodrigues discloses a non-transitory computer readable storage medium, further comprising, reconfiguring the created second network environment based on the information included in the generated difference report (Rodrigues [0278] e.g., “a report can be generated that includes aggregated test data results, such as over a period of time (e.g., 30 days, 90 days, and/or some other configurable period of time).”).

Regarding claim 17, the combination of Mittal and Gupta does not explicitly teach: generate a difference report including information relating to changes that need 

Regarding claim 18, the rejection of claim 11 is hereby incorporated by reference, the combination of Mittal, Gupta, and Rodrigues discloses a cloud-based server, wherein the instructions further comprise the cloud-based server to reconfigure the created second network environment based on the information included in the generated difference report (Rodrigues [0278] e.g., “a report can be generated that .
  
11. 	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Mittal et al. U.S. 2020/0099656 A1 (hereinafter Mittal) in view of Gupta et al. U.S. 2020/0099603 A1 (hereinafter Gupta) as applied to claims 1-3, 7-9, and 13-15 above, and further in view of Smith et al. U.S. Patent 7,500,158 B1 (hereinafter Smith).

Regarding claim 4, the combination of Mittal and Gupta does not clearly disclose, 
if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one parameter associated with the server, the at least one parameter associated with the server comprising at least one of:
central processing unit (CPU) resource allocation for the server; memory resource allocation for the server; and
input/output operations per second (IOPS) resource allocation for the server.
However, Smith discloses, wherein if the results of the test indicate that the server will perform as expected in the created second network environment, further comprising deploying the server in the created second network environment; and
if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one parameter associated with the server (Smith [col 10, lines 50-62] where the created network do not perform as expected, troubleshoot operation performed, e.g., “If the test 
central processing unit (CPU) resource allocation for the server;  	memory resource allocation for the server; and
input/output operations per second (IOPS) resource allocation for the server (Smith [col. 10, lines 50-62] where the troubleshoot operation will include any network device that is part of the problem, it includes memory, processor and input/output devices, e.g., “The troubleshooting operation 721 directs the method back to operation 703 in which the network engineer uses the network configuration tool to decide on network setting and goals.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the teaching of the combination of Mittal and Gupta with Smith. One having ordinary skill in the art would have been motivated to combine the references in order to enable a configuration setting for a device, and know with good certainty what the predicted results might be for the recommended settings or desired settings.

Regarding claim 10, the combination of Mittal and Gupta does not clearly disclose, 
if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one 
central processing unit (CPU) resource allocation for the server; memory resource allocation for the server; and
input/output operations per second (IOPS) resource allocation for the server.
However, Smith discloses, wherein if the results of the test indicate that the server will perform as expected in the created second network environment, further comprising deploying the server in the created second network environment; and
if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one parameter associated with the server (Smith [col 10, lines 50-62] where the created network do not perform as expected, troubleshoot operation performed, e.g., “If the test results do not demonstrate that the network device is behaving as expected, an operation 721 is performed to troubleshoot the discrepancy between the observed and expected network device behavior”), the at least one parameter associated with the server comprising at least one of:
central processing unit (CPU) resource allocation for the server;  	memory resource allocation for the server; and
input/output operations per second (IOPS) resource allocation for the server (Smith [col. 10, lines 50-62] where the troubleshoot operation will include any network device that is part of the problem, it includes memory, processor and input/output devices, e.g., “The troubleshooting operation 721 directs the method back to operation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the teaching of the combination of Mittal and Gupta with Smith. One having ordinary skill in the art would have been motivated to combine the references in order to enable a configuration setting for a device, and know with good certainty what the predicted results might be for the recommended settings or desired settings.

Regarding claim 16, the combination of Mittal and Gupta does not clearly disclose, 
if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one parameter associated with the server, the at least one parameter associated with the server comprising at least one of:
central processing unit (CPU) resource allocation for the server; memory resource allocation for the server; and
input/output operations per second (IOPS) resource allocation for the server.
However, Smith discloses, wherein if the results of the test indicate that the server will perform as expected in the created second network environment, further comprising deploying the server in the created second network environment; and
if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one 
central processing unit (CPU) resource allocation for the server;  	memory resource allocation for the server; and
input/output operations per second (IOPS) resource allocation for the server (Smith [col. 10, lines 50-62] where the troubleshoot operation will include any network device that is part of the problem, it includes memory, processor and input/output devices, e.g., “The troubleshooting operation 721 directs the method back to operation 703 in which the network engineer uses the network configuration tool to decide on network setting and goals.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate the teaching of the combination of Mittal and Gupta with Smith. One having ordinary skill in the art would have been motivated to combine the references in order to enable a configuration setting for a device, and know with good certainty what the predicted results might be for the recommended settings or desired settings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145